   Case 1:19-cv-07239-RPK-JO Document 17 Filed 05/21/20 Page 1 of 1 PageID #: 105




AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District of New York


                          SUM CHAN                             )
                             Plaintiff                         )
                               V.                              )       Case No.    19-CV-7239
            THE CITY OF NEW YORK. ET AL.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties ofrecord

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          QI WENG


Date: -~0=5~/2~1~/2=0=20~_
                                                                                          Attorney's signature


                                                                                     XUEJIE WONG· XW8390
                                                                                      Printed name and bar number
                                                                                  136-20 38TH AVENUE, SUITE 91
                                                                                       FLUSHING, NY 11354


                                                                                                Address


                                                                                    XWONGLAW@GMAIL.COM
                                                                                            E-mail address


                                                                                           (718) 461-8461
                                                                                           Telephone number


                                                                                           (718) 461-8462
                                                                                             FAXnumber
